                THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:19-cv-00284-MR-WCM


DONNA TIPTON-ROGERS,            )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER OF REMAND
                                )
OMNI HOTLES MANAGEMENT          )
CORPORATION,                    )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Consent Motion

to Remand [Doc. 4].

     Upon review of the Defendant’s motion, and in light of the Plaintiff’s

consent,

     IT IS, THEREFORE, ORDERED that the Defendant’s Motion to

Remand [Doc. 4] is GRANTED, and this action is hereby REMANDED to the

Haywood County General Court of Justice, Superior Court Division.

     The Clerk of Court is respectfully directed to provide a certified copy of

this Order to the Haywood County Superior Court Clerk.
                                Signed: October 26, 2019
     IT IS SO ORDERED.
